Citation Nr: 1030113	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertensive retinopathy. 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1977 to August 1983 
and from July 1986 to September 1997, with evidence of over nine 
years of active service prior to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Columbia, South Carolina, 
regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his service connected disabilities 
combine to render him unemployable.  He notes that he is already 
in receipt of a combined 80 percent evaluation, and he argues 
that his coronary artery disease in particular prevents him from 
being employed.  Furthermore, the Veteran believes that he is 
entitled to an initial compensable evaluation for his service 
connected retinopathy.  

The Veteran's representative further notes that the Veteran was 
last afforded VA examinations of his disabilities in 2005.  He 
argues that the Veteran's disabilities have likely become worse 
since that time.  Furthermore, a December 2005 letter informed 
the Veteran that an examination would be scheduled in the future 
to evaluate the severity of his service connected coronary artery 
disease.  No additional examination is of record, and it is 
unclear as to whether or not one has been conducted.  Finally, 
the representative notes that none of the examiners have provided 
an opinion as to whether or not the Veteran's service connected 
disabilities combine to render him unemployable.  They argue that 
as the Veteran meets the schedular requirements for a TDIU, such 
an opinion is necessary to reach a decision.  The Board agrees 
with this argument, and finds that additional development is 
required in order to obtain an accurate view of the current 
extent of the Veteran's service connected disability. 

Service connection is in effect for coronary artery disease, 
rated 60 percent disabling; removal of the left kidney, rated 30 
percent disabling; gout of the feet and hands, rated 20 percent 
disabling; hypertension, rated 10 percent disabling; and 
hypertensive retinopathy, evaluated as noncompensable. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his service 
connected disabilities 2005.  After 
securing the necessary release, the AMC/RO 
should obtain these records and associate 
them with the claims folder.  A particular 
attempt should be made to determine whether 
or not the Veteran has been provided a VA 
examination of his coronary artery disease 
since 2005 and, if so, to obtain the report 
of this examination.  

2.  The Veteran should be afforded a VA 
examination of his eyes in order to 
determine the current severity of his 
hypertensive retinopathy.  All indicated 
tests and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The Veteran's best corrected 
vision should be recorded, and any 
restriction to the visual field that is 
attributable to the hypertensive 
retinopathy should be noted.  

3.  The Veteran should be afforded a VA 
general medical examination in order to 
determine the current severity of his 
service connected disabilities and their 
combined effect on his employability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review of 
the claims folder, the examiner should 
attempt to provide the following opinion.  

Is it as least as likely as not (50 percent 
or greater probability) that the Veteran's 
service connected disabilities combine to 
render him incapable of being employed?

Please provide the reasons and bases for 
this opinion.  If the examiner is unable to 
express this opinion without resorting to 
speculation, indicate what evidence is 
required in order to provide the requested 
opinion. 

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


